Attorney's Docket Number: 82159481US01
Filing Date: 12/19/2019
Claimed Domestic Priority: NONE
Claimed Foreign Priority: NONE
Applicant: Kamphuis et al.
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shau (US 2005/0151248) in view of Wissman et al. (US 8633552).
With regard to claim 1, Shau teaches, in Figs 1 and 2a, a semiconductor wafer (101) having a plurality of semiconductor device die (103/104) arranged in a grid pattern, the semiconductor wafer comprising: a first semiconductor device die (given instance of 104) neighboring a second semiconductor device die (relevant instance of 104), and separated from the second semiconductor device die by a first dicing lane (relevant instance of region outside of 201); a third semiconductor device die (relevant instance of 104) neighboring the first semiconductor device die, and separated from the first semiconductor device die by a second dicing lane (relevant instance of region outside of 201), wherein the first and second dicing lanes intersect at an intersection region and are substantially perpendicular; a fourth semiconductor device die (relevant instance of 104), wherein the fourth semiconductor device die neighbors the second semiconductor device die, and separated from the second semiconductor device die by the second dicing lane (relevant instance of region outside of 201), and the fourth semiconductor device die neighbors the third semiconductor device die, and separated from the third semiconductor device die by the first dicing lane (relevant instance of region outside of 201); a first conductor coupled to circuitry of the first semiconductor device die (202 assigned to Vss, [0042]), the first conductor comprising a first portion of the first conductor extending from the circuitry of the first semiconductor device die at a side of the first semiconductor device die into the first dicing lane and extending toward the second semiconductor device die (relevant instance of 202), entering the second semiconductor device die, and extending into a seal ring region (201) of the second semiconductor device die, a second portion of the first conductor (relevant instance of 202) extending from the seal ring region of the second semiconductor device die at a side of the second semiconductor device die into the second dicing lane and extending toward the fourth semiconductor device die, entering the fourth semiconductor device die, and extending into a seal ring region of the fourth semiconductor device die, a third portion of the first conductor (relevant instance of 202) extending from the seal ring region of the fourth semiconductor device die a side of the fourth semiconductor device die into the first dicing lane and extending toward the third semiconductor device die, entering the third semiconductor device die, and extending into a seal ring region of the third semiconductor device die, a fourth portion of the first conductor extending (relevant instance of 202) from the seal ring region of the third semiconductor device die at a side of the third semiconductor device die into the second dicing lane and extending toward the first semiconductor device die, entering the first semiconductor device die, and extending into a seal ring region of the first semiconductor device die. 
Shau does not explicitly teach that the first conductor has a continuous shape, wherein the first, second, third, and fourth portions of the first conductor together form the continuous shape of the first conductor.
Wissman teaches, in Fig 2, that the first conductor (42) has a continuous shape, wherein the first, second, third, and fourth portions (portions of 42 contacting 26-29 respectively) of the first conductor together form the continuous shape of the first conductor to provide, “a redundant arrangement for significant capacity to prevent or otherwise address charge imbalances,” (column 5, lines 40-45).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the wafer of Shau with the conductor geometry of Wissman to provide a redundant arrangement for significant capacity to prevent or otherwise address charge imbalances.
In reference to the claim language referring to "to increase a resistance to etching in the intersection region" intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above in with regard to claim 1, Shau/Wissman shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation, which is a mere intended use, does not affect the structure of Shau/Wissman’s device.
With regard to claim 2, Shau teaches, in Figs 1 and 2a, that the first conductor forms a circuit between the first, second, third, and fourth portions of the first conductor (see Fig 3a).
With regard to claim 3, Shau teaches, in Figs 1 and 2a, that the first conductor is formed from a first metal layer of one or more metal layers implemented on the semiconductor wafer ([0044]).
With regard to claim 4, Shau teaches, in Figs 1 and 2a, that the first portion of the first conductor is formed from a first metal layer of one or more metal layers implemented on the semiconductor wafer; one or more of the second, third, and fourth portions of the first conductor are formed from a second metal layer of the one or more metal layers; and the second metal layer is a different metal layer than the first metal layer (since these conductors are distinct, is reasonable to consider them different metal layers).
With regard to claim 5, Shau teaches, in Figs 1 and 2a, a conductive pad (CKi, Di, Qi) on a surface of the first semiconductor device die, wherein the conductive pad is electrically coupled to the first portion of the first conductor; and a circuit (107, 108) in the first semiconductor device die, wherein the circuit is electrically coupled to the fourth portion of the first conductor.
With regard to claim 6, in reference to the claim language referring to "wherein the first conductor is configured to reduce a plasma etching rate in the intersection region during plasma dicing of the first, second, third, and fourth semiconductor device dies, wherein the plasma etching rate in the intersection region is consistent with a plasma etching rate in the first and second dicing lanes outside of the intersection region" intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above in with regard to claim 1, Shau/Wissman shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation, which is a mere intended use, does not affect the structure of Shau/Wissman’s device.
With regard to claim 7, Shau teaches, in Figs 1 and 2a, a second conductor (202 assigned to Vcc) comprising: a first portion of the second conductor (relevant instance of 202) extending from a side of the second semiconductor device die into the second dicing lane and extending toward the fourth semiconductor device die, entering the fourth semiconductor device die, and extending into the seal ring region of the fourth semiconductor device die, a second portion of the second conductor (relevant instance of 202) extending from a side of the fourth semiconductor device die into the first dicing lane and extending toward the third semiconductor device die, entering the third semiconductor device die, and extending into the seal ring region of the third semiconductor device die, a third portion of the second conductor (relevant instance of 202) extending from a side of the third semiconductor device die into the second dicing lane and extending toward the first semiconductor device die, entering the first semiconductor device die, and extending into the seal ring region of the first semiconductor device die, and a fourth portion of the second conductor (relevant instance of 202) extending from a side of the first semiconductor device die into the first dicing lane and extending toward the second semiconductor device die, entering the second semiconductor device die, and extending into the seal ring region of the second semiconductor device die, wherein the second conductor is formed proximate to corners of the first, second, third, and fourth semiconductor device die forming the intersection region, and the second conductor is formed from one or more metal layers distinct from the first conductor (see figures).
Wissman teaches, in Fig 2, that the second conductor (42) has a continuous shape (here applying the teachings of Wissman to both conductors of Shau).
With regard to claim 8, Shau teaches, in Figs 1 and 2a, that the second conductor forms a circuit between the first, second, third, and fourth portions of the second conductor ([0044]).
With regard to claim 21, Shau teaches, in Fig 4e, that the first, second, third, and fourth portions of the first conductor are formed closer to the corners of the first, second, third, and fourth semiconductor device dies than to midpoints of respective sides of the first, second, third, and fourth semiconductor device dies (here taking relevant instances of 461, 462, 465, 466 for either the first and third or second and fourth portions).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shau (US 2005/0151248) in view of Wissman et al. (US 8633552) and Roh (US 2019/0096875).
With regard to claim 9, Shau/Wissman teaches most of the limitations of this claim as set forth above with regard to claim 7.
Shau also teaches, in Figs 1 and 2a, that the second conductor is aligned with the first conductor (here, extending in the same direction is sufficient to be “aligned’).
Shau/Wissman does not explicitly teach that the second conductor is below the first conductor.
Roh teaches, in Figs 3A-3D, that the conductors (124a-d and 126a-c) are formed on multiple levels to, “include protection from electrostatic discharge events,” ([0003]).
Therefore, it would have been obvious to combine the wafer of Shau/Wissman with the conductor geometry of Roh to include ESD protection.
Since the combined structure would have first and second conductors with multiple levels, it is clear that this would result in at least some of the second conductor being below the first conductor.
With regard to claim 10, Shau/Wissman teaches most of the limitations of this claim as set forth above with regard to claim 7.
Shau also teaches, in Figs 1 and 2a, that the second conductor is not aligned with the first conductor (here, not precisely overlying each other is sufficient to be “not aligned’).
Shau/Wissman does not explicitly teach that the second conductor is below the first conductor.
Roh teaches, in Figs 3A-3D, that the conductors (124a-d and 126a-c) are formed on multiple levels to, “include protection from electrostatic discharge events,” ([0003]).
Therefore, it would have been obvious to combine the wafer of Shau/Wissman with the conductor geometry of Roh to include ESD protection.
Since the combined structure would have first and second conductors with multiple levels, it is clear that this would result in at least some of the second conductor being below the first conductor.
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
All other arguments have been fully treated in prior Office Actions or in the rejections set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ R GUPTA/Primary Examiner, Art Unit 2829